United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 AMENDED December 9, 2010
                                     December 8, 2010

                                              Before

                              RICHARD A. POSNER, Circuit Judge

                              JOEL M. FLAUM, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 10-1963

AMERICAN BANK,                                         Appeal from the United States
   Plaintiff-Appellant,                                District Court for the Northern
                                                       District of Indiana, Hammond
     v.                                                Division.

CITY OF MENASHA, et al.,                               No. 4:09-cv-0064-TLS-APR
     Defendants-Appellees.
                                                       Theresa L. Springmann, Judge.



                                           ORDER

        Upon consideration of the motion filed by the defendants on December 2, 2010 to
amend the opinion in this case issued on November 29, 2010, the sentence on page 3 of the
slip opinion, beginning ("In an example of”) is deleted and the following sentence
substituted:

       (Menasha's brief barely mentions, and does not discuss, the public-records
       law and contains no citation to it, as if to insinuate that there is no legal basis
       for American Bank's insisting on compliance with the request and as if
       therefore the stay granted by the district court did not preempt state law.)